Filed 11/02/18                                    Case 16-10015                                                  Doc 508

                 8
             1   Ashley M. McDow (245114)
                 Fahim Farivar (252153)
             2   FOLEY & LARDNER LLP
                 555 S. Flower Street, Suite 3300
             3   Los Angeles, Ca 90071
                 Telephone: 213.972.4500
             4   Facsimile: 213.486.0065
                 Email:        amcdow@foley.com
             5                 ffarivar@foley.com
             6   Attorneys for Debtor
                 SOUTHERN INYO HEALTHCARE DISTRICT
             7

             8                            UNITED STATES BANKRUPTCY COURT
             9                               EASTERN DISTRICT OF CALIFORNIA
            10                                         FRESNO DIVISION
            11
                 In re                                             Case No.: 2016-10015-A-9
            12
                 SOUTHERN INYO HEALTHCARE                          Chapter 9
            13   DISTRICT,
                                                                   Doc. No.: KDG-4
            14                     Debtor.

            15                                                     Honorable Fredrick E. Clement

            16                                                     STIPULATION RESOLVING AMENDED
                                                                   EX PARTE MOTION TO CONTINUE THE
            17                                                     HEARING DATE ON MOTION TO
                                                                   DISQUALIFY ASHLEY M. MCDOW AND
            18                                                     FOLEY & LARDNER AS ATTORNEYS
                                                                   FOR THE DEBTOR
            19
                                                                   [RELATED TO DKT NOS. 484 & 506]
            20
            21

            22

            23

            24

            25

            26
            27

            28


                  STIPULATION RESOLVING AMENDED EX PARTE MOTION TO CONTINUE THE HEARING DATE ON MOTION TO DISQUALIFY
                                   ASHLEY M. MCDOW AND FOLEY & LARDNER AS ATTORNEYS FOR THE DEBTOR
Filed 11/02/18                                      Case 16-10015                                                  Doc 508

                 8
             1   TO THE HONORABLE FREDRICK E. CLEMENT, UNITED STATES BANKRUPTCY
             2   JUDGE, ALL INTERESTED PARTIES AND/OR THEIR COUNSEL OF RECORD:
             3          SOUTHERN INYO HEALTHCARE DISTRICT (“SIHD” and/or the “Debtor”), the
             4   debtor in the above-captioned bankruptcy case (the “Bankruptcy Case”), on the one hand, and
             5   Healthcare Conglomerate Associates, LLC (“HCCA”) and Vi Healthcare Finance, Inc. (“ViHF”)
             6   (hereinafter, HCCA and ViHF are collectively referred to as the “Movant,” and the Debtor and
             7   the Movants are collectively referred to as the “Parties,” and each a “Party”), on the other hand,
             8   hereby submit the within Stipulation Resolving the Amended Ex Parte Motion to Continue the
             9   Hearing Date on Motion to Disqualify Ashley M. McDow and Foley & Lardner LLP as Attorneys
            10   for the Debtor (the “Stipulation”). The Stipulation is made with reference to the following facts:
            11   I.     BACKGROUND
            12          On January 4, 2016, SIHD commenced the instant Bankruptcy Case by filing a voluntary
            13   petition for relief (the “Petition”) under chapter 9 of title 11 of the United States Code (the
            14   “Bankruptcy Code”). On or about July 12, 2016, the Court entered an Order for Relief under
            15   Chapter 9 in the Bankruptcy Case.
            16          On or about October 15, 2018, the Movant filed the Motion to Disqualify Ashley M.
            17   McDow and Foley & Lardner LLP as Attorneys for the Debtor (the “DQ Motion”) [Dkt. No.
            18   484]. By and through the DQ Motion, the Movant seeks an order of the Court disqualifying
            19   Ashley M. McDow (“Ms. McDow”) and Foley & Lardner LLP (“Foley”) as attorneys for the
            20   Debtor in the Bankruptcy Case.
            21          On or about October 29, 2018, the Debtor served the Movant, Tulare Asset Management,
            22   LLC (“TAM”), Medflow, PC (“Medflow”) and Ms. McDow’s former firm, Baker Hostetler LLP
            23   (“Baker”) with the Notice and the Amended Notice of Subpoena to Produce Documents,
            24   Information, or Objects or to Permit Inspection of Premises in a Bankruptcy Case (or Adversary
            25   Proceeding) no later than November 10, 2018 (the “Notice”).
            26                  On the same date, the Movant, TAM and Medflow informed the Debtor that they
            27   intended to, among other things, move to quash the subpoena appended to the Notice (the
            28   “Subpoena”) (the “Motion to Quash”), because, among other things, the Movant, TAM and

                  STIPULATION RESOLVING AMENDED EX PARTE MOTION TO CONTINUE THE HEARING DATE ON MOTION TO DISQUALIFY
                                   ASHLEY M. MCDOW AND FOLEY & LARDNER AS ATTORNEYS FOR THE DEBTOR
Filed 11/02/18                                     Case 16-10015                                                 Doc 508



             1   Medflow contend that the Subpoena seeks attorney-client privilege information. Subsequently,
             2   the Parties met and conferred regarding potential briefing deadlines and hearing dates relating to
             3   not only the Motion to Quash but the DQ Motion (the “Briefing Schedule”).
             4          On or about November 1, 2018, in order to preserve its rights with respect to the DQ
             5   Motion, the Debtor filed the Amended Ex Parte Motion to Continue the Hearing Date on Motion
             6   to Disqualify Ashley M. McDow and Foley & Lardner LLP as Attorneys for the Debtor (the “Ex
             7   Parte Motion”) [Dkt. No. 506]. By and through the Ex Parte Motion, the Debtor seeks to
             8   continue the hearing date on the DQ Motion from November 14, 2018 at 1:30 p.m. to December
             9   19, 2018 at 1:30 p.m. so that it will have sufficient time to oppose the Motion to Quash, receive
            10   and review any and all documents received from Baker pursuant to the Subpoena, and file its
            11   opposition in response to the DQ Motion.
            12                                            STIPULATION
            13          NOW, THEREFORE, the Parties hereby agree and stipulate as follows:
            14   1. Subject to Court approval, the Briefing Schedule and procedure with regards to the Motion to
            15      Quash and DQ Motion shall be as follows:
            16          a. The deadline for Movant, TAM and Medflow to file the Motion to Quash shall be
            17              November 6, 2018;
            18          b. The deadline for the Debtor to file an opposition to the Motion to Quash shall be
            19              November 16, 2018;
            20          c. The deadline for Movant, TAM and Medflow to file a reply in support of the Motion
            21              to Quash shall be November 21, 2018;
            22          d. The hearing on the Motion to Quash shall be held on November 29, 2018 at 1:30 p.m.
            23              before the Honorable Fredrick E. Clement (the “Court”);
            24          e. In the event the Motion to Quash is denied, Baker shall produce documents responsive
            25              to the Subpoena on or before December 3, 2018, designated attorney’s eye’s only and
            26              subject to any other conditions imposed by the Court.
            27

            28
                                                                -3-
                  STIPULATION RESOLVING AMENDED EX PARTE MOTION TO CONTINUE THE HEARING DATE ON MOTION TO DISQUALIFY
                                   ASHLEY M. MCDOW AND FOLEY & LARDNER AS ATTORNEYS FOR THE DEBTOR
Filed 11/02/18                                        Case 16-10015                                                   Doc 508



             1            f. Any documents produced by Baker in response to the Subpoena, which are to be
             2                submitted by either Party in support of or in opposition to the DQ Motion, shall be
             3                submitted under seal;
             4            g. The deadline for Debtor to file an opposition to the DQ Motion shall be December 7,
             5                2018;
             6            h. The deadline for Movant to file a reply in support of the DQ Motion shall be
             7                December 14, 2018; and
             8            i. The continued date and time for the hearing on the DQ Motion shall be December 19,
             9                2019 at 1:30 p.m. before the Court, or such other date and time as the Court deems
            10                appropriate. Debtor will not, at any time, assert this further delay in the hearing date
            11                on the DQ Motion as a basis for waiver of Movant’s rights to seek disqualification of
            12                Ms. McDow and Foley.
            13   2. Execution. This Stipulation may be executed in counterparts, which together shall constitute
            14         a single document. This Stipulation may be executed by electronic means. Any electronic
            15         signature or facsimile or digital image of any signature appended hereto shall constitute an
            16         original signature of the signing party.
            17   3. Authority. The individuals executing this Stipulation on behalf of any of the Parties hereby
            18         expressly warrants that he/she has the authority to execute this Stipulation and his/her
            19         execution of this Stipulation shall bind the respective Party to the terms of this Stipulation.
            20   4. Approval of Order. The Parties have reviewed and approve of the form and content of the
            21         proposed order approving this Stipulation appended hereto as Exhibit A.
            22

            23   ///
            24   ///
            25   ///
            26   ///
            27   ///
            28   ///
                                                                   -4-
                  STIPULATION RESOLVING AMENDED EX PARTE MOTION TO CONTINUE THE HEARING DATE ON MOTION TO DISQUALIFY
                                   ASHLEY M. MCDOW AND FOLEY & LARDNER AS ATTORNEYS FOR THE DEBTOR
Filed 11/02/18                                    Case 16-10015                                                  Doc 508



             1   IT IS SO STIPULATED.
             2

             3    Dated:   November 2, 2018                 Respectfully submitted,
             4
                                                            FOLEY & LARDNER LLP
             5

             6                                              By:     /s/ Ashley M. McDow
                                                                    Ashley M. McDow
             7                                                      Fahim Farivar
             8                                              Attorneys for Debtor,
                                                            SOUTHERN INYO HEALTHCARE DISTRICT
             9
            10

            11

            12

            13
                 Dated: November 2, 2018
            14                                             KLEIN, DENATALE, GOLDNER, COOPER,
                                                           ROSENLIEB & KIMBALL LLP
            15
                                                           By: __/s/ Hagop T. Bedoyan___________________
            16                                                   HAGOP T. BEDOYAN
                                                                 Attorneys for HEALTHCARE
            17                                                   CONGLOMERATE ASSOCIATES, LLC, VI
                                                                 HEALTHCARE FINANCE, INC., TULARE
            18                                                   ASSET MANAGEMENT, LLC AND
                                                                 MEDFLOW, PC
            19

            20
            21

            22

            23

            24

            25

            26
            27

            28
                                                                  -5-
                  STIPULATION RESOLVING AMENDED EX PARTE MOTION TO CONTINUE THE HEARING DATE ON MOTION TO DISQUALIFY
                                   ASHLEY M. MCDOW AND FOLEY & LARDNER AS ATTORNEYS FOR THE DEBTOR
